NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



REGINALD ETIENNE,                       )
                                        )
              Appellant,                )
                                        )
v.                                      )      Case No. 2D16-1825
                                        )
STATE OF FLORIDA,                       )
                                        )
              Appellee.                 )
                                        )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter and Ramiro
Mañalich, Judges.

Reginald Etienne, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.



CASANUEVA, VILLANTI, and BLACK, JJ., Concur.